

113 S1619 IS: Skills Gap Strategy Act of 2013
U.S. Senate
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1619IN THE SENATE OF THE UNITED STATESOctober 30, 2013Mr. Donnelly (for himself and Mr. Heller) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo direct the Secretary of Labor to develop a  strategy report to address the skills gap by providing recommendations to increase on-the-job training and apprenticeship opportunities, increase employer participation in education and workforce training, and for other purposes.1.Short titleThis Act may be cited as the
		  Skills Gap Strategy Act of 2013.2.Strategy report(a)Strategy report requiredThe Secretary shall develop and submit to Congress a strategy report to address the skills gap by providing analysis and recommendations to increase on-the-job training and apprenticeship opportunities and increase employer participation in education and workforce training.(b)Goals of the strategy reportThe strategy report required by subsection (a) shall include specific recommendations to achieve the following  goals:(1)To increase the aggregate number of employers and employees participating in on-the-job training and apprenticeships.(2)To determine ways in which the Department of Labor can increase employer outreach to encourage new and expanded employer participation in education and workforce training.(3)To identify and prioritize industry-recognized postsecondary credentials that are nationally portable and aligned with in-demand occupations in industries such as construction, manufacturing, and others that are  emerging.(4)To determine ways in which the Department of Labor can better address the skills gap by maximizing existing resources, programs, and personnel.(c)Analysis requiredAs part of the strategy report under subsection (a), the Secretary shall, at a minimum, include the following:(1)A comparison of United States on-the-job training and apprenticeship policies and strategies with the policies and strategies of other countries where employers play a larger role in education and workforce training.(2)An assessment of the Department of Labor’s Registered Apprenticeship program to determine how it can be better utilized to appeal to more industries  and to boost the goals described in subsection (b).(3)An evaluation of any existing or potential opportunities within the Department of Labor to refocus or repurpose resources and personnel to better support on-the-job training and apprenticeship goals.(4)An analysis of the specific barriers preventing the domestic workforce from acquiring the skills desired by domestic employers, including an assessment of opportunities to reduce those barriers by—(A)improving coordination between Federal agencies that administer employment and training programs; and(B)modifying Federal employment and training programs to enable States to better utilize Federal employment and training funds.(d)RecommendationsThe Secretary shall include in the skills gap strategy report required under subsection (a) recommendations for achieving the goals included in the strategy pursuant to subsection (b).  Such recommendations may include proposals as follows:(1)Actions that may be taken by the Federal Government, Congress, State, local and territorial governments, the private sector, universities, industry associations, and other stakeholders to improve policies, coordination, and interaction between such entities, including strategies and best practices to—(A)boost public-private partnerships and employer-led partnerships; and(B)help establish regional industry partnerships.(2)Adoption of strategies that have been implemented and proven successful  in key industries and regions in the United States and in other countries.(3)In coordination with the Secretary of Commerce and the Secretary of Education, develop plans that identify strategies—(A)for increased employer participation in career and technical education;(B)to better align career and technical education curriculums and programs with fast growing industry sectors;(C)to encourage more pre-apprenticeship and college credit courses in secondary schools;(D)to improve school-to-work transitions and connections; and(E)to assist employers in partnering with K–12 schools, community colleges, and service providers.(e)Submittal of strategy reportNot later than 1 year after the date of the enactment of this Act, the Secretary shall submit to Congress the strategy report  developed under this section.(f)ImplementationThe Secretary may implement the recommendations under subsection (d) as the Secretary determines appropriate, if otherwise permitted under law.3.DefinitionsIn this Act:(1)Industry recognizedThe term industry-recognized, as used with respect to a credential, means a credential that—(A)is sought or accepted by employers within the industry sector involved as recognized, preferred, or required for recruitment, screening, hiring, or advancement;(B)is endorsed by a recognized trade or professional association or organization, representing a significant part of the industry sector; and(C)is a nationally portable credential that is sought or accepted across multiple States, as described in subparagraph (A).(2)Recognized postsecondary credentialThe term recognized postsecondary credential means a credential consisting of an industry-recognized credential for postsecondary training, a certificate that meets the requirements of subparagraphs (A) and (C) of paragraph (1) for postsecondary training, a certificate of completion of a postsecondary apprenticeship through a program described in section 122(a)(2)(B) of the Workforce Investment Act of 1998 (29 U.S.C. 2842(a)(2)(B)), or an associate degree or baccalaureate degree awarded by an institution of higher education (as defined in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a))).(3)SecretaryThe term Secretary means the Secretary of Labor.(4)Skills gapThe term skills gap refers to the difference, or gap, between the current supply of labor and skills of the workforce and that which is desired by employers.